Digitally signed by
                                                                             Reporter of
                                                                             Decisions

                             Illinois Official Reports                       Reason: I attest to
                                                                             the accuracy and
                                                                             integrity of this
                                                                             document
                                     Appellate Court                         Date: 2020.06.12
                                                                             14:51:17 -05'00'



                  CAT Express, Inc. v. Muriel, 2019 IL App (1st) 181851



Appellate Court          CAT EXPRESS, INC., Plaintiff-Appellant, v. ROBERT H. MURIEL,
Caption                  in His Official Capacity as Director of Insurance; LIBERTY
                         MUTUAL INSURANCE COMPANY; and THE DEPARTMENT OF
                         INSURANCE, Defendants-Appellees.




District & No.           First District, First Division
                         No. 1-18-1851



Filed                    December 16, 2019



Decision Under           Appeal from the Circuit Court of Cook County, No. 17-CH-13404; the
Review                   Hon. Raymond W. Mitchell, Judge, presiding.



Judgment                 Circuit court judgment vacated.
                         Department order vacated.


Counsel on               Matthew P. Barrette and Ryan A. Mahoney, of Blitch Westley
Appeal                   Barrette, S.C., of Oak Brook, for appellant.

                         James T. Barnes and John C. Schmadeke, of Barnes, P.C., of Chicago,
                         for appellee Liberty Mutual Insurance Company.

                         Kwame Raoul, Attorney General, of Chicago (Mary C. Labrec,
                         Assistant Attorney General, of counsel), for other appellees.
     Panel                     JUSTICE PIERCE delivered the judgment of the court, with opinion.
                               Justices Hyman and Walker concurred in the judgment and opinion.


                                               OPINION

¶1        This case involves an employment status dispute between plaintiff, CAT Express, Inc.
      (CAT), a trucking company, and defendant, Liberty Mutual Insurance Company (Liberty).
      CAT applied to the Illinois Assigned Risk Plan (Plan) for workers’ compensation insurance
      coverage, and coverage was randomly assigned to Liberty. CAT disclosed six clerical workers
      subject to workers’ compensation coverage. After a premiums audit, Liberty determined that
      CAT employed a substantial number of owner-operators that CAT did not disclose as
      employees and, consequently, CAT owed $356,592 in additional premiums to cover the
      exposure related to the owner-operators. CAT disagreed, contending that its contracts with the
      owner-operators established an independent contractor relationship and not an employer-
      employee relationship. As a result, CAT requested that the National Council on Compensation
      Insurance (NCCI) resolve the question of whether the owner-operators were independent
      contractors or employees who were covered under the policy. The NCCI determined that it had
      no jurisdiction over the dispute and advised CAT to appeal to the Department of Insurance
      (Department). After a hearing, defendant Robert H. Muriel, 1 in his capacity as the Director of
      Insurance (Director), adopted the hearing officer’s findings of fact, conclusions, and
      recommendation that Liberty correctly determined that CAT’s “owner-operators” were
      employees rather than independent contractors and found CAT liable for the additional
      premiums. CAT’s motion for reconsideration was denied, and on administrative review, the
      circuit court of Cook County affirmed the Department’s order. CAT timely filed this appeal.
¶2        After the parties submitted their appellate briefs, we ordered supplemental briefing on the
      issue of whether the Department and the Director had authority to resolve the parties’ dispute.
      We find that the Department did not have express or implied statutory authority to resolve this
      employment status dispute. The determination of whether the owner-operators were employees
      or independent contractors of CAT for purposes of calculating workers’ compensation
      insurance premiums does not directly or indirectly involve the Department’s or the Director’s
      authority to administer the insurance laws of this state. Therefore, the Department acted beyond
      its authority in conducting the hearing and issuing the final order. We therefore vacate the
      circuit court’s judgment affirming the Director’s final order and vacate the Director’s final
      order.

¶3                                        I. BACKGROUND
¶4        CAT is a trucking company that matches freight with truck drivers available to transport
      the freight. In 2015, CAT applied for workers’ compensation insurance through the Plan
      administered by the NCCI. CAT’s insurance application identified six clerical employees and
      did not disclose any truck drivers or any other employees to be insured under the policy. The

         1
          At the time of the Director’s final order, the Director was Jennifer Hammer, who was initially
      named as an appellee in this case. She has been succeeded in that position by Robert H. Muriel. We
      have amended the caption of this appeal to reflect the proper party.

                                                  -2-
     Plan bound coverage and randomly assigned Liberty as CAT’s workers’ compensation carrier.
     Liberty issued an insurance policy effective November 7, 2015, with an estimated annual
     premium—which was subject to a final premium calculation—of $1284. In February 2016,
     Liberty conducted a premiums audit and determined that CAT contracted with numerous
     owner-operators, creating a policy exposure because they were employees of CAT. Liberty
     issued an endorsement demanding an additional annual premium of $356,592 to cover the
     owner-operators. CAT cancelled the policy, and Liberty adjusted the premium owed to
     $150,000.
¶5        CAT sought a determination from the NCCI as to the employment status of the owner-
     operators. The NCCI refused to resolve the dispute and sent a letter to CAT stating,
              “The types of grievances that are under the jurisdiction of the NCCI/the [Illinois
              Workers’ Compensation Appeals Board] are limited to those relating to the
              interpretation or application of the following NCCI rules:
                   1) Experience Rating Plan,
                   2) Classification system, and
                   3) Manual Rules.
              Coverage or employment status disputes require an interpretation of the state or federal
              law and cannot be resolved by interpretation or application of NCCI rules.”
     In its letter, the NCCI also informed CAT that it could appeal the NCCI’s determination to the
     Department under section 462 of the Illinois Insurance Code (215 ILCS 5/462 (West 2016)).
¶6        As directed, CAT requested a hearing before the Director. The Director assigned a hearing
     officer who heard testimony from three witnesses and accepted numerous exhibits into
     evidence. The hearing officer issued written findings of fact, conclusions, and
     recommendations, finding that the owner-operators were CAT’s employees, not independent
     contractors, for purposes of workers’ compensation insurance coverage and that CAT was
     liable to Liberty for additional premiums.
¶7        The Director adopted the hearing officer’s findings of fact, conclusions, and
     recommendations. The Director ordered that Liberty was entitled to the disputed premium
     charges. CAT exhausted its administrative remedies and filed a petition for administrative
     review in the circuit court. The circuit court affirmed the Department’s order. CAT filed a
     timely notice of appeal.

¶8                                          II. ANALYSIS
¶9       CAT’s appeal centers on the question of whether the Director was correct in deciding that
     the owner-operators CAT contracted with to deliver third-party freight were employees of
     CAT and were not independent contractors. In their respective briefs on the merits, neither the
     parties, the Department, nor the Director raised any issue regarding the Department’s or the
     Director’s authority to determine the employment status of workers involved in CAT’s
     business. After the parties briefed the merits of CAT’s appeal, we ordered the parties to file
     supplemental briefs addressing the Department’s authority to decide an employment status
     dispute and to specifically address the applicability of section 462 of the Insurance Code (id.),
     identified by the NCCI in its rejection letter to CAT as the basis for an appeal of its decision
     to the Department. The parties filed their supplemental briefs on the issue.


                                                 -3-
¶ 10       The parties, the Department, and the Director acknowledge that the Department does not
       have express authority to adjudicate employment status disputes under the Insurance Code.
       The Department and the Director, however, take the position that the Department has implied
       authority to adjudicate employment status disputes under sections 401, 402, 403, and 462 of
       the Insurance Code. Id. §§ 401, 402, 403, 462. This implied authority, they contend, derives
       from section 401(c) of the Insurance Code, which expressly allows the Director to conduct
       hearings “as may be necessary and proper for the efficient administration of the insurance laws
       of this State” (id. § 401(c)), and section 462 of the Insurance Code, which provides for an
       appeal to the Department from a decision by a rating organization rejecting a request for relief
       from “any person aggrieved by the application of its rating system” (id. § 462).
¶ 11       Liberty also argues that the Department’s and the Director’s authority to resolve
       employment status disputes between insurers and insureds is derived from section 401(c) of
       the Insurance Code. It contends that the Director’s notice of hearing in this matter stated, “The
       purpose of this proceeding is to provide the parties hereto an opportunity to appear and present
       evidence regarding the allegation by [CAT] that it has been aggrieved by the action of
       Liberty *** in applying a workers’ compensation system to the business activities of [CAT].”
       Liberty argues that section 462 “has no applicability to the outcome of this case” and that the
       Department treated CAT’s letter requesting assistance as a “fresh complaint.”
¶ 12       CAT argues that the Department has concurrent jurisdiction with the Illinois Workers’
       Compensation Commission over CAT’s dispute with Liberty. CAT argues that under section
       462 of the Insurance Code, the “NCCI was required to provide to persons aggrieved by the
       application of NCCI’s workers[’] compensation rating system an opportunity to be heard on
       their written request to review the manner in which the workers[’] compensation rating system
       had been applied,” and that the NCCI, upon its refusal to provide assistance, informed CAT
       that its recourse was to appeal to the Department under section 462 of the Insurance Code,
       which it did. CAT also identifies what it describes as “an inherent conflict” in the law, noting
       that section 462 “requires questions of the application of workers compensation rates to be
       appealed to the [Department]” (see id.), while the NCCI’s denial letter to CAT stated that the
       issue of whether an individual is an employee for workers’ compensation purposes is a decision
       made by the Workers’ Compensation Commission.
¶ 13       We do not agree with the parties’ loose consensus that there is implied authority for the
       Department and the Director to hear this dispute. We disagree with Liberty, the Department,
       and the Director that section 401(c) provides the Department or Director with implied authority
       to hear this employment status dispute, and we agree with Liberty that section 462 of the
       Insurance Code does not apply here. We find that the Department and the Director lacked
       express or implied statutory authority to decide an employment status dispute or to issue a final
       order on the issue.

¶ 14                                       A. General Provisions
¶ 15       The Department, as an administrative agency, “is limited to the powers granted to it by the
       legislature, and any actions it takes must be authorized by statute.” Crittenden v. Cook County
       Comm’n on Human Rights, 2013 IL 114876, ¶ 14 (citing Vuagniaux v. Department of
       Professional Regulation, 208 Ill. 2d 173, 186 (2003)). As our supreme court has explained,
               “[A]dministrative bodies *** are creatures of statute and possess no general or
               common law powers. Any power or authority claimed by an administrative agency

                                                   -4-
               must find its source within the provisions of the statute by which the agency was
               created. The agency’s authority must either arise from the express language of the
               statute or ‘devolve by fair implication and intendment from the express provisions of
               the [statute] as an incident to achieving the objectives for which the [agency] was
               created.’ ” Vuagniaux, 208 Ill. 2d at 187-88 (quoting Schalz v. McHenry County
               Sheriff’s Department Merit Comm’n, 113 Ill. 2d 198, 202-03 (1986)).
¶ 16       The dispute between CAT and Liberty is essentially an employment status dispute: whether
       owner-operators used by CAT were independent contractors or employees of CAT for the
       purposes of coverage under Liberty’s workers’ compensation policy. Nothing in the Insurance
       Code confers express authority on the Department to resolve employment status disputes
       between insurers and insureds. We therefore look to the express provisions of the Insurance
       Code to decide whether the legislature, by fair implication and intendment, has vested the
       Department and the Director with authority to determine a worker’s employment status for the
       purposes of calculating workers’ compensation insurance premiums and the corresponding
       authority to find liability for allegedly unpaid premiums as an incident to achieving the
       objectives for which the Department was created.

¶ 17                             B. The Department Lacked Authority Under
                                     Section 401(c) of the Insurance Code
¶ 18        Section 401 of the Insurance Code provides that “[t]he Director is charged with the rights,
       powers and duties appertaining to the enforcement and execution of all the insurance laws of
       this State.” 215 ILCS 5/401 (West 2016). Specifically, the Director has the power
                    “(a) to make reasonable rules and regulations as may be necessary for making
                effective such laws;
                    (b) to conduct such investigations as may be necessary to determine whether any
                person has violated any provision of such insurance laws;
                    (c) to conduct such examinations, investigations and hearings in addition to those
                specifically provided for, as may be necessary and proper for the efficient
                administration of the insurance laws of this State; and
                    (d) to institute such actions or other lawful proceedings as he may deem necessary
                for the enforcement of the Illinois Insurance Code or of any Order or action made or
                taken by him under this Code. The Attorney General, upon request of the Director, may
                proceed in the courts of this State to enforce an Order or decision in any court
                proceeding or in any administrative proceeding before the Director.” Id. § 401(a)-(d).
¶ 19        Section 402 of the Insurance Code gives the Director or his appointee the authority to
       personally conduct “[a]ll examinations, investigations and hearings provided for by this Code.”
       Id. § 402(1). Section 403 gives the Director the power to subpoena and examine witness “[i]n
       the conduct of any examination, investigation or hearing provided for by [the Insurance]
       Code.” Id. § 403(1). Thus, sections 401, 402, and 403 generally give the Department and the
       Director broad authority to make rules and regulations to effectuate insurance laws, to conduct
       hearings and investigations to identify violations to properly effectuate the administration of
       Illinois insurance laws, and to institute enforcement actions of the Insurance Code or orders
       issued under the Insurance Code.



                                                  -5-
¶ 20       We reject the parties’ arguments that section 401(c) of the Insurance Code impliedly
       operates as a basis for the Department’s authority in this matter. The language of section 401(c)
       is broad and authorizes the Director “to conduct such examinations, investigations and hearings
       in addition to those specifically provided for, as may be necessary and proper for the efficient
       administration of the insurance laws of this State.” Id. § 401(c). But despite its breadth, the
       parties here make no effort to describe, and do not explain, how an employment status and
       premium dispute between an insurer and an insured involves “the efficient administration of
       the insurance laws of this State” or whether the determination that someone is an employee for
       the purposes of workers’ compensation insurance coverage is regulated by the Insurance Code
       or by any regulation promulgated by the Director.
¶ 21       “ ‘The stated purpose of the Insurance Code is to protect the public interest in the area of
       for-profit insurance.’ ” Walsh v. Department of Insurance, 2016 IL App (1st) 150439, ¶ 25
       (quoting Coronet Insurance Co. v. Washburn, 201 Ill. App. 3d 633, 639 (1990)). The
       Department’s stated mission is “To protect consumers by providing assistance and
       information, by efficiently regulating the insurance industry’s market behavior and financial
       solvency, and by fostering a competitive insurance marketplace.” About the Illinois
       Department of Insurance, Ill. Dept. of Ins., http://insurance.illinois.gov/main/aboutUs.html
       (last visited Dec. 11, 2019) [https://perma.cc/2YEA-EYEZ].
¶ 22       Here, the parties and the Director have not provided any argument that the parties’ dispute
       involves any public interest, the administration of any insurance law or regulation, or the
       efficient regulation of the insurance industry’s market behavior or financial solvency. Liberty’s
       determination that CAT owed additional premiums under the policy involves private
       interests—CAT’s interest in paying a correct premium based on the number of its employees,
       and Liberty’s interest in receiving the correct premium for underwriting CAT’s risks—and no
       claim is made that Liberty’s audit determination violated any insurance law or regulation. The
       parties fail to offer any rationale as to why such a dispute falls within the Department’s implied
       authority under section 401(c).
¶ 23       The Insurance Code does not vest the Director with express or implied authority to make
       factual determinations regarding the scope of coverage under any contract of insurance. The
       Department and the Director administer the insurance laws of this state, not individual
       insurance contracts between an insurer and an insured. The Director’s express authority under
       the Insurance Code is extensive and includes approving policy forms and related forms for
       myriad types of insurance (215 ILCS 5/143 (West 2016)), examining insurance companies (id.
       § 132.3), regulating the issuance and sale of variable contracts (id. § 245.24; Van Dyke v.
       White, 2019 IL 121452, ¶ 57), reviewing applications for licensing of insurance producers (215
       ILCS 5/500-30 (West 2016)), examining and investigating unfair methods of competition or
       deceptive acts of practices in the insurance industry (id. § 425), and acting as rehabilitator (id.
       § 192) or liquidator (id. § 193) for domestic or unauthorized foreign or alien insurance
       companies.

¶ 24              C. Section 462 of the Insurance Code Is Inapplicable to This Dispute
¶ 25       We also find that section 462 of the Insurance Code does not provide implied authority for
       the Department to hear the employment status dispute between Liberty and CAT because the
       dispute did not involve the application of the NCCI’s rating system. The NCCI’s statement


                                                    -6-
       that CAT could appeal to the Department under section 462 is not the equivalent of a legislative
       enactment and, in this case, is meaningless.
¶ 26       Section 462 of the Insurance Code provides:
               “Every rating organization, and every company which does not adopt the rates of a
               rating organization, shall, within a reasonable time after receiving written request
               therefor, furnish to any insured affected by a rate made by it, or to the authorized
               representative of such insured, in readily understandable language, all pertinent
               information as to such rate as specified in rules adopted by the Department.
                   Every rating organization, and every company which does not adopt the rates of a
               rating organization, shall provide within this state reasonable means whereby any
               person aggrieved by the application of its rating system may be heard, in person or by
               his authorized representative, on his written request to review the manner in which such
               rating system has been applied in connection with the insurance afforded him. If the
               rating organization or company fails to grant or reject such request within thirty days
               after it is made, the applicant may proceed in the same manner as if his application had
               been rejected. Any party affected by the action of such rating organization or such
               company on such request may, within thirty days after written notice of such action,
               appeal to the Director, who, after a hearing held upon not less than ten days’ written
               notice to the appellant and to such rating organization or company, may affirm or
               reverse such action.” Id. § 462.
¶ 27       Thus, section 462 requires a rating agency, like the NCCI, to provide insureds, such as
       CAT, with information regarding any NCCI rate affecting an insured. If CAT was aggrieved
       by the NCCI’s rating system, CAT could request the NCCI to review the applied rating system
       under section 462, and if the NCCI review was adverse to CAT, it could then appeal to the
       Department. Here, CAT was not aggrieved by application of the NCCI rating system; CAT
       was aggrieved by Liberty’s determination as to the number of workers to which the rating
       system applied when calculating the adjusted premium.
¶ 28       In addition to administering the residual insurance market in Illinois, the NCCI “gathers
       data, analyzes industry trends, and provides objective insurance rate and loss cost
       recommendations.” Nat’l Council on Compensation Ins., About the NCCI, https://www.ncci.
       com/Articles/Pages/AU_NCCIFactSheet.pdf (last visited Dec. 11, 2019) [https://perma.cc/
       VR8N-QG9T]. The NCCI uses this data and research to develop experience rating plans,
       classification codes, and various rules that it publishes in its manuals. According to the NCCI:
               “Experience rating recognizes the differences among qualifying employers with
               respect to safety and loss prevention. It does this by comparing the experience of
               individual employers with the average employer in the same classification. The
               differences are reflected by an experience rating modification (mod), based on
               individual payroll and loss records, which may result in an increase, decrease, or no
               change in premium.” Nat’l Council on Compensation Ins., ABCs of Experience Rating,
               https://www.ncci.com/Articles/Documents/UW_ABC_Exp_Rating.pdf (last visited
               Dec. 11, 2019) [https://perma.cc/83DF-UH9A].
¶ 29       In other words, the experience rating is a mechanism used to forecast the underwriter’s risk
       that, based on the nature of insured’s business, a workers’ compensation claim will be filed.
       The experience rating is used to calculate an appropriate premium. The NCCI’s classification
       system is a set of codes that are used by insurers to classify the business operations of an

                                                  -7-
       employer in order to forecast risk of an injury and to calculate an appropriate premium. The
       experience rating and classification system considers differences between industries and
       employee functions—a clerical worker’s wages and risk of injury are different than the wages
       and risks applicable to over-the-road truck drivers or a roofer—and those differences and risks
       of injury are reflected in the premiums charged. The experience rating and the classification
       system are then applied to the employer’s payroll to calculate the premium required for
       workers’ compensation insurance coverage, e.g., in this case, $1200 per year for six clerical
       workers or $357,000 for an additional 40 over-the-road truck drivers.
¶ 30       Here, the NCCI randomly assigned Liberty to be CAT’s workers’ compensation insurance
       carrier. CAT identified six clerical employees to be covered, and Liberty issued its policy
       reserving the right to conduct an audit. After a final premiums audit, Liberty concluded that
       the 40 owner-operators CAT used to deliver third-party freight were CAT’s employees covered
       under the policy, not independent contractors, and therefore CAT owed additional premiums
       of $357,000. CAT objected and turned to the NCCI to resolve the dispute and to determine
       whether the owner-operators were CAT’s employees.
¶ 31       Section 462 of the Insurance Code vests the Department with specific and limited authority
       that is not implicated here because CAT never disputed the application of an experience rating
       plan, a classification system, or any NCCI manual rules. The NCCI itself recognized that it did
       not have “jurisdiction over this dispute” because “the types of grievances that are under the
       jurisdiction of the NCCI” are limited to the interpretation or application of its experience rating
       plans, its classification system, or its manual rules. Section 462 limits the Department’s review
       to the final decision of the NCCI involving only these three areas, and the NCCI expressly
       stated that it lacked jurisdiction because it does not decide employment status disputes, which
       do not implicate an “interpretation or application” of its rules. 2
¶ 32       CAT did not raise any issue with Liberty’s application of the NCCI’s rating system to
       CAT’s payroll; CAT did not argue that Liberty applied the wrong classification code to CAT’s
       six disclosed clerical workers, that the owner-operators were misclassified, or that the
       applicable premium was incorrect. The only issue that CAT raised before the NCCI and the
       Department related to the substantive question of whether the owner-operators were CAT’s
       employees for purposes of workers’ compensation insurance coverage. In other words, CAT
       complained that Liberty erroneously determined that CAT had more employees than CAT
       claimed. 3 The NCCI refused to get involved because it does not make determinations of who
       is or is not an employee, and referred CAT to the Department under section 462 of the
       Insurance Code. There is nothing in the record before us or in the parties’ appellate briefs on
       the merits that suggests that the parties’ dispute turns on the application of the NCCI’s—or any
       other rating organizations’—rating system related to CAT’s risk and resulting premium.
       Instead, the parties’ dispute turns on whether Liberty correctly determined that the owner-
       operators were not independent contractors but, rather, that they were CAT’s employees.


           2
              We note that the NCCI made no reference to the other two areas of its jurisdiction—application of
       its experience rating or its manual rules—because CAT’s grievance did not relate to either of those
       issues.
            3
              We also note that CAT did not claim that Liberty applied the wrong classification code to the truck
       driver employees that Liberty determined CAT had.

                                                       -8-
       Therefore, section 462 of the Insurance Code is inapplicable to the fundamental question in
       this case and cannot form the basis of the Department’s implied authority to resolve the dispute.
¶ 33       Finally, we disagree with CAT’s contention that the Illinois Workers’ Compensation
       Commission has concurrent jurisdiction over the parties’ dispute. This dispute does not involve
       a determination of whether any individual is entitled to workers’ compensation benefits or
       whether CAT is liable for workers’ compensation benefits under the Workers’ Compensation
       Act. 4 Instead, this is essentially an insurance coverage or breach of contract dispute that
       requires a determination of whether Liberty was entitled to additional premiums based on its
       premium audit finding that the owner-operators were CAT’s employees. Such a determination,
       under the circumstances of this case, does not fall within the Department’s express or implied
       authority, and thus CAT and/or Liberty needed to look elsewhere to resolve this dispute.
¶ 34       We find that the Department lacked implied authority to resolve the employment status
       dispute between CAT and Liberty. There is no question that the parties are not without a
       remedy. Employer-employee relationships are frequently decided in declaratory judgment
       actions filed in the circuit court. 5 See 735 ILCS 5/2-701 (West 2018) (“The [circuit] court
       may, in cases of actual controversy, make binding declarations of rights, having the force of
       final judgments, whether or not any consequential relief is or could be claimed, including the
       determination, at the instance of anyone interested in the controversy, of the construction of
       any *** contract or other written instrument, and a declaration of the rights of the parties
       interested.”). The contractual relationship between the insured and the insurer is frequently
       decided in contract actions involving the scope of coverage (see generally Outboard Marine
       Corp. v. Liberty Mutual Insurance Co., 154 Ill. 2d 90 (1992) (discussing insurer’s duty to
       defend and duty to indemnify)) and a failure to pay premiums (see, e.g., United States Fidelity
       & Guaranty Co. v. Hollerich & Walgenbach Co., 22 Ill. App. 3d 156 (1974) (involving
       insurer’s breach of contract action against insured for failing to pay adjusted postaudit
       premiums)).
¶ 35       The Department acted without authority when it issued its final order, and therefore its
       final order is void. We vacate the Department’s final order and vacate the circuit court’s order
       affirming the Department’s final order on administrative review.

¶ 36                                      III. CONCLUSION
¶ 37       For the foregoing reasons, the Department’s final order in favor of Liberty is vacated, as
       the Department lacked authority to resolve the parties’ dispute. Similarly, the judgment of the
       circuit court of Cook County affirming the Department’s order is vacated, as the Department’s
       order was void.



           4
              If an owner-operator had filed a workers’ compensation claim for benefits with the Workers’
       Compensation Commission under the Workers’ Compensation Act, the commission could determine
       whether the owner-operator was CAT’s employee or an independent contractor. Roberson v. Industrial
       Comm’n, 225 Ill. 2d 159, 173 (2007).
            5
              We express no opinion as to whether a declaratory judgment action is the only remedy available
       to CAT, and our statement should not be construed as foreclosing any other legal or equitable remedies
       to either party.

                                                     -9-
¶ 38   Circuit court judgment vacated.
¶ 39   Department order vacated.




                                         - 10 -